IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0021
                            Filed December 23, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAKE RUSSELL GILES,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Worth County, Gregg R.

Rosenbladt, Judge.



      The defendant, convicted of two felony offenses as a juvenile, claims the

sentence imposed following resentencing constitutes cruel and unusual

punishment. AFFIRMED.



      Jonah Hammer Dyer of JHD Law, LLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Sharon K. Hall,

Assistant Attorneys General, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                           2



BOWER, Judge.

       In June 1999, Jake Giles, a seventeen-year-old juvenile at the time of the

offenses, entered guilty pleas to second-degree robbery and attempted murder in

exchange for dismissal of theft charges.            Because both offenses carried

mandatory minimum terms, the “fighting issue” at sentencing was whether the

district court would order the terms to be served concurrently or consecutively.

After a hearing, the court ordered Giles to serve up to ten years on the robbery

conviction and up to twenty-five years on the attempted murder conviction, both

convictions carrying mandatory minimums and the terms to be served

consecutively for a total of thirty-five years in prison.

       In July 2014, Giles filed a motion to correct illegal sentence, seeking

resentencing under State v. Lyle, 854 N.W.2d 378, 398-400 (Iowa 2014), which

held “all mandatory minimum sentences of imprisonment for youthful offenders

are unconstitutional under the cruel and unusual punishment clause” of the Iowa

constitution. The Lyle court recognized “the sentencing of juveniles according to

statutorily required mandatory minimums does not adequately serve the

legitimate penological objectives in light of the child’s categorically diminished

culpability” and also recognized “the rehabilitative objective [for juveniles] can be

inhibited by mandatory minimum sentences.” 854 N.W.2d at 398-400; see also

State v. Pearson, 836 N.W.2d 88, 99 (Iowa 2013) (Cady, C.J., concurring

specially) (stating the gravity of the offense does not affect the applicability of the

juvenile’s rights under the Iowa constitution). However, the Lyle court did not

preclude a district court from sentencing a juvenile to a long term of
                                         3



imprisonment with a mandatory minimum before parole eligibility; rather, the

court found such sentences objectionable when the sentence was imposed

under a “one-size-fits-all mandatory sentencing” scheme. Id. at 402-03.

       The Lyle court then set out the factors sentencing courts must consider

when sentencing or resentencing a juvenile offender: (1) The age of the offender

and the features of youthful behavior, such as “immaturity, impetuosity, and

failure to appreciate risks and consequences”; (2) the particular “family and home

environment” that surrounded the youth; (3) the circumstances of the particular

crime and all circumstances relating to youth that may have played a role in the

commission of the crime; (4) the challenges for youthful offenders in navigating

through the criminal process; and (5) the possibility of rehabilitation and the

capacity for change. Id. at 402 n.10. The Lyle court instructed: “Clearly, these

are all mitigating factors, and they cannot be used to justify a harsher sentence.”

Id.   In sum, a sentencing court may impose the maximum term, including a

imposing a mandatory minimum if warranted, upon the court’s analysis of the

Lyle factors as applied to an individual juvenile defendant. See id.

       At the hearing on Giles’s motion, the State asked the court to resentence

Giles to consecutive sentences with the mandatory minimum terms. Defense

counsel urged the court to waive the mandatory minimums and order concurrent

terms so Giles would immediately be eligible for parole, pointing out the updated

PSI showed Giles had earned the “highest privilege” in prison and had lived on
                                         4



the honor unit for over eight years.1 Defense counsel claimed Giles’s behavior

over the past sixteen years contradicted the State’s expert’s opinion at the

original sentencing hearing that Giles could not be rehabilitated. Counsel also

claimed Giles’s “model behavior” confirmed the Iowa Supreme Court’s new

understanding of the developing juvenile brain. Giles made a statement to the

court, expressing remorse for his actions.       After also considering the 1999

sentencing record and an updated presentence investigation report, the district

court stated its reasons for ordering Giles to serve the same sentence—

consecutive sentences carrying mandatory minimum terms.

       On appeal, Giles claims the court failed to properly and fully consider

three of the Lyle factors—youthful behavior, the family and home environment,

and his capacity for rehabilitation and change. The State admits “it appears

harsh to order Giles, now thirty-four, to serve the remaining minimum term of

nine years on top of the fifteen and one-half years he has already served as a

‘model inmate’” but contends the district court considered the Lyle factors,

reasonably exercised its discretion, and properly resentenced Giles.

       “Illegal sentences can be challenged at any time.” State v. Louisell, 865
N.W.2d 590, 595 (Iowa 2015). “A sentence is illegal if it amounts to cruel and

unusual punishment,” and we review such challenges de novo. Id. The sole

issue before us is whether the court unconstitutionally resentenced Giles by

failing to properly consider Lyle’s guideline factors for sentencing juveniles. After

our de novo review of the record, we conclude the resentencing court discharged


1
  Defense counsel also alerted the court to the fact Giles faces a ten-year prison
sentence in Virginia upon his discharge of his Iowa sentences.
                                        5



its duty to utilize “an individualized consideration” under the Lyle standards and

reasonably exercised its discretion in resentencing Giles. See State v. Ragland,

836 N.W.2d 107, 121-22 (Iowa 2014) (holding a sentencing court must utilize “an

individualized consideration”).   Accordingly, the newly imposed sentence does

not amount to cruel and unusual punishment, and we affirm.

      AFFIRMED.